DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 1, the reference numerals that are embedded in the non-whitespace are difficult to discern (the examiner assumes the reference numerals in question are 26, 20, and 18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“robotically-controlled system” in claim 1,
“imaging system” in claim 1 and 10,
“coordination system”, in claims 1 and 10,
“radiation therapy system”, in claim 10. (Paragraph 0020)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1: the Specification discloses the robotically-controlled system as a robot with a multitude of articulating joints and arms (Paragraph 0028) 
Claim 1 and 10: the Specification discloses the imaging system is a computed tomography system, such as a cone-beam CT system (Paragraph 0019)
Claims 1 and 10: the Specification discloses the coordination system is one or more controllers, Paragraph 0020, having at least one processing unit or processor, and non-transitive memory or storage medium, and can take the form of a computer (Paragraph 0039).
Claim 10: the Specification discloses the radiation therapy system includes a radiation source such as a linear accelerator (LINAC) (Paragraph 0019), with an articulated arm (Paragraph 0020).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected because it recites “a subject” in line 4, and in line 6, “a subject” is also claimed.  Therefore, it is unclear and indefinite whether the “a subject” in line 4 and the “a subject” in line 6 are the same subject.  For examination purposes, the examiner assumes that there is only one subject that the steps of claim 10 are directed towards.
Claims 2-9 are rejected because they inherit deficiencies by nature of their dependency on claim 1.
Claim 10 is rejected because it recites “directing, using a coordination system, a radiation therapy system…”, in line 5, and further recites “coordinating, using a coordination system, operation of the imaging system…”, in line 11.  It is unclear and therefore indefinite whether the coordination system used for directing a radiation therapy system and the coordination system used for coordinating the operation of the imaging system are the same coordination system or different coordination systems.  For examination purposes, the examiner assumes that there is only one coordination system used for all the steps in claim 10.  Additionally, claim 10 is rejected because it recites “the subject” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Further, in line 9, “a subject” is also claimed.  Therefore, it is unclear and indefinite whether “the subject” in line 7 and “a subject” in line 9 are the same subject.  For examination purposes, the examiner assumes that there is only one subject that the steps of claim 10 are directed towards.
Claims 11-15 are rejected because they inherit deficiencies by nature of their dependency on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0056090 to Jordan et al. “Jordan”, in view of U.S. Patent Application Publication No. 2015/0209599 to Schlosser et al. “Schlosser”.

Regarding claim 1, Jordan discloses a system for coordinating radiation therapy and imaging processes (treatment planning system for generating and modifying treatment plans, Paragraph 0032, that used in conjunction with the processing logic of the image-guided radiation treatment delivery system which includes an imaging device and treatment radiation source, See Fig. 1, treatment planning system 118, with imaging device 110 and treatment radiation source 108, to track the target during treatment, Paragraphs 0053, 0115), the system comprising: 
a radiation therapy system comprising a radiation source (“radiation treatment (MV) source” such as a “linear accelerator (LINAC)”, Paragraph 0041) mounted on a robotically- controlled system (See Fig. 12, LINAC 1201 is mounted on robotic arm 1202; Paragraph 0170) that is configured to move the radiation source about a subject and direct radiation to a target area in the subject (“The LINAC 1201 may be positioned at multiple different nodes (predefined positions at which the robot stops and radiation may be delivered) during treatment by moving the robotic arm 1202. At the nodes, the LINAC 1201 can deliver one or more radiation treatment beams to target 1220. The nodes may be arranged in an approximately spherical distribution about a patient.”, Paragraph 0171) according to a treatment plan (creating treatment plan that includes determining the position and orientation of the target, which is then used to guide delivery of radiation to the target, Paragraph 0043); 
an imaging system (Paragraph 0041, specifically image-guided radiation treatment (IGRT) apparatus includes one or more imaging devices 110 selectively emit relatively low-energy x-ray imaging radiation under the control of the imaging device controller of the IGRT; “secondary imaging system 1239”, Paragraph 0174; See Fig. 12) configured to acquire imaging data from a subject (generate tracking images of a target, Paragraph 0052; wherein examples of a target are a brain, spine, or prostate tumor, Paragraph 0048, and would read on subject), wherein the imaging system and the radiation therapy system are independently movable 
a coordination system (system controller with a treatment radiation control subsystem and imaging device controller, Paragraph 0041; “techniques may be carried out in a computer system or other data processing system in response to its processor, such as processing device 120 of system controller 114) configured to coordinate operation of the imaging system to acquire the imaging data (“processing logic determines a plurality of angels from which tracking images can be generated by an imaging device”, Paragraph 0056) and move the radiation source according to a treatment plan (“determine the position and orientation of the target, which is then used to guide delivery of radiation to the target”, Paragraph 0043;” As treatment of the moving target progresses (i.e. progression of the treatment plan) additional x-ray images may be obtained and used to verify and update the correlation”, Paragraph 0047).
However, Jordan does not explicitly disclose coordinating an operation of the imaging system to avoid collision of the radiation therapy system with the imaging system. 
Schlosser teaches in a similar system wherein the imaging system (probe manipulator with an ultrasound probe, such as a 4D ultrasound probe, Paragraph 0051) and the radiation therapy system (radiation therapy device, such as a linear accelerator (LINAC) machine 106, Paragraph 0051) are independently movable (Paragraph 0086, specifically determining the ideal position of the portable imaging probe to enable the placement of the probe such that it does not interfere with the planned therapy and reads on independently movable).  Schlosser teaches coordinating the operation of the imaging system to avoid collision of the radiation therapy system with the imaging system (Paragraph 0104, specifically using a 3D software application 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jordan's invention wherein the system of Jordan includes coordinating the operation of the imaging system and therapy system to avoid collision of the radiation therapy system with the imaging system, as taught by Schlosser, in order to be able to closely track the target using the imaging system, by being able to acquire real-time images during the radiation beam therapy to ensure that the radiation beam is delivered precisely as planned (Schlosser, Paragraph 0095).

Regarding claim 2, the modifications of Jordan and Schlosser disclose all the features of claim 1 above.
Jordan discloses wherein the imaging system comprises a robotically- controlled arm independent from the robotically-controlled system of the radiation therapy system (“secondary imaging system 1239”, Paragraph 0174; See Fig. 12; “secondary imaging system 1239 may include a rotatable gantry 1240 attached to a robotic arm. The robotic arm may move the rotatable gantry 1240 along one or more axes”, Paragraph 0174; where as seen in Fig. 12, the robotic arm 1235 of the secondary imaging system 1239 and the robotic arm 1202 of the LINAC are separate arms, and therefore both the imaging system and therapy system are independently moveable).

Regarding claim 3, the modifications of Jordan and Schlosser disclose all the features of claim 1 above.
Schlosser further discloses wherein the imaging system (probe manipulator with an ultrasound probe, such as a 4D ultrasound probe, Paragraph 0051) is further configured to acquire three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof (“real-time image-based algorithms computed on 4D data streamed from the ultrasound machine to the workstation computer 109”, Paragraph 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, wherein the imaging system is further configured to acquire three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof, as further taught by Schlosser, in order to be able to capture small anatomy movements in all directions, thus alleviating the need for continuously adjusting the imaging pose during beam delivery (Schlosser, Paragraph 0066).  

Regarding claim 5, the modifications of Jordan and Schlosser disclose all the features of claim 1 above.
Jordan further discloses wherein the robotically-controlled system is configured to allow the radiation source to move with at least 4 degrees of freedom (Paragraph 0170, specifically the LINAC 1201 is mounted on the end of a robotic arm 1202 having multiple (e.g., 5 or more) degrees of freedom in order to position the LINAC 1201 to irradiate a pathological anatomy).  

Regarding claim 6, the modifications of Jordan and Schlosser disclose all the features of claim 1 above.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, wherein the coordination system is further configured to project an imaging path for imaging system and compare the imaging path with a treatment path corresponding to the treatment plan, as further taught by Schlosser, in order to prevent physical collisions between the imaging probe manipulator and the LINAC (Schlosser, Paragraph 0123).

Regarding claim 7, the modifications of Jordan and Schlosser disclose all the features of claim 6 above.
As disclosed in the claim 6 rejection above, Schlosser teaches wherein the coordination system is further configure to adjust at least the imaging path based on the comparison (“Based 

Regarding claim 8, the modifications of Jordan and Schlosser disclose all the features of claim 1 above.
Jordan discloses wherein the coordination system is further configured to analyze the imaging data to determine a change in the target area (Paragraph 0100, specifically processing logic analyzes the plurality of angles for a second time of the 4D CT scan to identify motion induced by changes in the target region, such as that caused by movement, change of shape, and/or rotate with inhalation and exhalation of the patient).	

Regarding claim 10, Jordan discloses a method for coordinating radiation therapy and imaging processes (“methods and systems for selecting angles (referred to as imaging angles) to be used by an imaging system to generate tracking images of a target during a treatment stage”, Paragraph 0028; “determine the position and orientation of the target, which is
then used to guide delivery of radiation to the target”, Paragraph 0043), the method comprising: 
receiving an instruction for carrying out a radiation therapy process corresponding to a treatment plan (“determine the position and orientation of the target, which is then used to guide delivery of radiation to the target”, Paragraph 0043); 
directing, using a coordination system (treatment planning system for generating and modifying treatment plans, Paragraph 0032, that used in conjunction with the processing logic of the image-guided radiation treatment delivery system which includes an imaging device and treatment radiation source, See Fig. 1, treatment planning system 118, with imaging device 110 and treatment radiation source 108, to track the target during treatment, Paragraphs 0053, 
directing, using the coordination system, an imaging system (Paragraph 0041, specifically image-guided radiation treatment (IGRT) apparatus includes one or more imaging devices 110 selectively emit relatively low-energy x-ray imaging radiation under the control of the imaging device controller of the IGRT; “secondary imaging system 1239”, Paragraph 0174; See Fig. 12) to acquire imaging data from a subject (generate tracking images of a target, Paragraph 0052; wherein examples of a target are a brain, spine, or prostate tumor, Paragraph 0048, and would read on subject), wherein the imaging system and the radiation therapy system are independently movable (imaging devices 110 are dynamically moveable, Paragraph 0042; “secondary imaging system 1239 may include a rotatable gantry 1240 attached to a robotic arm. The robotic arm may move the rotatable gantry 1240 along one or more axes”, Paragraph 0174; where as seen in Fig. 12, the robotic arm 1235 of the secondary imaging system 1239 and the robotic arm 1202 of the LINAC are separate arms, and therefore both the imaging system and therapy system are independently moveable).

Schlosser teaches in a similar system wherein the imaging system (probe manipulator with an ultrasound probe, such as a 4D ultrasound probe, Paragraph 0051) and the radiation therapy system (radiation therapy device, such as a linear accelerator (LINAC) machine 106, Paragraph 0051) are independently movable (Paragraph 0086, specifically determining the ideal position of the portable imaging probe to enable the placement of the probe such that it does not interfere with the planned therapy and reads on independently movable).  Schlosser teaches coordinating the operation of the imaging system to avoid collision of the radiation therapy system with the imaging system (Paragraph 0104, specifically using a 3D software application that enables patient-specific visualization of the ultrasound probe manipulator, ultrasound probe, treatment setup that includes the LINAC and patient model to visualize in advance  and avoid potential collisions between the probe manipulator, linear accelerator, and treatment couch; Paragraph 0112, specifically a 3D visualization of the probe and of the prospective treatment beam path can give the ultrasound operator an indication when the probe has entered the prospective treatment beam path during treatment planning. A similar 3D visualization can be used to indicate whether or not the manipulator will potentially interfere with the rotating linear accelerator gantry). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jordan's invention wherein the system of Jordan includes coordinating the operation of the imaging system and therapy system to avoid collision of the radiation therapy system with the imaging system, as taught by Schlosser, in order to be able to closely track the target using the imaging system, by being able to acquire real-time images during the radiation beam therapy to ensure that the radiation beam is delivered precisely as planned (Schlosser, Paragraph 0095).

Regarding claim 11, the modifications of Jordan and Schlosser disclose all the features of claim 10 above.
Schlosser further discloses the method further comprises directing the imaging system (probe manipulator with an ultrasound probe, such as a 4D ultrasound probe, Paragraph 0051) to acquire three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof (“real-time image-based algorithms computed on 4D data streamed from the ultrasound machine to the workstation computer 109”, Paragraph 0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, wherein the imaging system is further configured to acquire three-dimensional (3D) imaging data, or four-dimensional (4D) imaging data, or a combination thereof, as further taught by Schlosser, in order to be able to capture small anatomy movements in all directions, thus alleviating the need for continuously adjusting the imaging pose during beam delivery (Schlosser, Paragraph 0066).  

Regarding claim 12, the modifications of Jordan and Schlosser disclose all the features of claim 10 above.
Schlosser teaches wherein the method further comprises projecting an imaging path for imaging system and compare the imaging path with a treatment path corresponding to the treatment plan (“a 3D visualization of the probe and of the prospective treatment beam path can give the ultrasound operator an indication when the probe has entered the prospective treatment beam path during treatment planning.  A similar 3D visualization can be used to indicate whether or not the manipulator will potentially interfere with the rotating linear accelerator gantry. The ultrasound probe and/or manipulator can be superimposed on LINAC and beam workspaces in real-time during the initial probe placement. Based upon this 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, wherein the method includes projecting an imaging path for imaging system and compare the imaging path with a treatment path corresponding to the treatment plan, as further taught by Schlosser, in order to prevent physical collisions between the imaging probe manipulator and the LINAC (Stanford, Paragraph 0123).

Regarding claim 13, the modifications of Jordan and Schlosser disclose all the features of claim 12 above.
As disclosed in the claim 12 rejection above, Schlosser teaches wherein the coordination system is further configure to adjust at least the imaging path based on the comparison (“Based upon this visualization, the operator can choose a location for the ultrasound manipulator and probe that will still gatherer the required images, but avoid positions that are most likely to be in the treatment path”, Paragraph 0112)	

Regarding claim 14, the modifications of Jordan and Schlosser disclose all the features of claim 10 above.
Jordan discloses wherein the method further comprises analyzing the imaging data to determine a change in the target area (Paragraph 0100, specifically processing logic analyzes .

Claims 4, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, in view of Schlosser, and further in view of U.S. Patent Application Publication No. 2012/0008734 to Thomson et al. “Thomson”.

Regarding claim 4, the modifications of Jordan and Schlosser disclose all the features of claim 1 above.
Jordan discloses the reference imaging system can comprise a cone beam computed tomography system (“pre-treatment image information may comprise, for example…cone-beam CT data”, Paragraph 0044).
However, the modifications of Jordan and Schlosser do not disclose wherein the imaging system of the IGRT is a cone-beam computed tomography system.
Thomson teaches wherein the imaging system of the IGRT is a cone-beam computed tomography system (Thomson teaches an IGRT system having tomo-synthesis imaging capability that includes a radiation source 304 mounted on an articulated robot arm, Paragraph 0060; Thomson further discloses the IGRT imaging system can be an on-board CBCT system, Paragraph 0072; wherein the CBCT system is a cone beam CT system, Paragraph 0011).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, wherein the imaging system comprises a cone beam computed tomography system, as taught by Thomson, in order to directly construct a 3D volumetric image from 2D projections of the target volume. As known in the art, CBCT offers the ability to form a 3D image 

Regarding claim 9, the modifications of Jordan and Schlosser disclose all the features of claim 8 above.
However, the modifications of Jordan and Schlosser do not explicitly disclose wherein the coordination system is further configured to update the treatment plan based on the change.
Thomson teaches wherein the coordination system is further configured to update the treatment plan based on the change (Paragraph 0068, specifically using the acquired tomosynthesis images obtained by the imaging system to detect in-treatment alignment variation of the body part to track intrafraction target motion, and adjusting the patient position relative to the treatment beam or vice versa in order to deliver the radiation according to plan; this reads on using the detected changes in in-treatment alignment and adjust/update the position of the treatment beam in the treatment plan).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, where the coordination system is further configured to update the treatment plan based on the change, as taught by Thomson, in order to compensate for the changes due to motion by adjusting either the patient position or the treatment beam during implementation of the treatment plan or position (Thomson, Paragraph 0068).

Regarding claim 15, the modifications of Jordan and Schlosser disclose all the features of claim 14 above.
However, the modifications of Jordan and Schlosser do not explicitly disclose wherein the method further comprises updating the treatment plan based on the change.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Jordan and Schlosser, wherein the method includes updating the treatment plan based on the change, as taught by Thomson, in order to compensate for the changes due to motion by adjusting either the patient position or the treatment beam during implementation of the treatment plan or position (Thomson, Paragraph 0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MT/            Examiner, Art Unit 3793        			/BONIFACE NGATHI N/                                                                                   Primary Examiner, Art Unit 3793